—In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Kings County (Levine, J.), entered July 7, 1999, which, upon a jury verdict finding that the plaintiff had sustained damages of $1,000,000 for past pain and suffering, $73,350 for past lost earnings, and $2,000,000 for future pain and suffering, is in favor of the plaintiff and against them.
Ordered that the judgment is modified, on the facts and as *465an exercise of discretion, by deleting the provision thereof awarding the plaintiff damages in the sum of $1,000,000 for past pain and suffering and $2,000,000 for future pain and suffering, and granting a new trial with respect thereto; as so modified, the judgment is affirmed, with costs payable to the defendants, unless within 30 days after service upon the plaintiff of a copy of this decision and order with notice of entry, she shall serve and file in the office of the Clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdict as to past pain and suffering from the sum of $1,000,000 to the sum of $750,000, and as to future pain and suffering from the sum of $2,000,000 to the sum of $1,350,000, and to the entry of an amended judgment accordingly; in the event that the plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements.
The jury’s finding that the plaintiff’s injuries were caused by the defendants’ departure from good and accepted medical practice was supported by legally sufficient evidence (see, Prete v Rafla-Demetrious, 224 AD2d 674; Nicastro v Park, 113 AD2d 129). Moreover, the verdict was not against the weight of the evidence (see, Nicastro v Park, supra).
However, the damages awarded for past and future pain and suffering deviated materially from what would be reasonable compensation to the extent indicated (see, CPLR 5501 [c]). Joy, J. P., S. Miller, Luciano and Smith, JJ., concur.